UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,613,495 shares of common stock, outstanding at July 31, 2013. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2013 (Unaudited) and December 31, 2012 (Audited) 3 Consolidated Statements of Earnings for the three and six months ended June 30, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the three and six months ended June 30, 2013 and 2012 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-24 Item 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 25-40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4T. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults upon Senior Securities 43 Item 5. Other Information 43 Item 6. Exhibits 43-46 Signatures 47 Certifications 48-50 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in other filings with the Securities and Exchange Commission, including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2012. 2 PART I. FINANCIAL INFORMATION Item I. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2013 and December 31, 2012 (Dollars in thousands) June 30, December 31, Assets (Unaudited) (Audited) Cash and due from banks, including reserve requirements $ of $11,187 and $9,625 Interest-bearing deposits Cash and cash equivalents Investment securities available for sale Other investments Total securities Mortgage loans held for sale Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Cash surrender value of life insurance Other real estate Accrued interest receivable and other assets Total assets $ Liabilities and Shareholders' Equity Deposits: Non-interest bearing demand $ NOW, MMDA & savings Time, $100,000 or more Other time Total deposits Securities sold under agreements to repurchase FHLB borrowings Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Commitments Shareholders' equity: Series A preferred stock, $1,000 stated value; authorized 5,000,000 shares; issued and outstanding 12,524 shares in 2013 and 2012 Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,613,495 shares in 2013 and 2012 Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying Notes to Consolidated Financial Statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings Three and Six Months Ended June 30, 2013 and 2012 (Dollars in thousands, except per share amounts) Three months ended Six months ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ Interest on due from banks 28 16 40 19 Interest on investment securities: U.S. Government sponsored enterprises States and political subdivisions Other 87 68 Total interest income Interest expense: NOW, MMDA & savings deposits Time deposits FHLB borrowings Junior subordinated debentures Other 15 34 32 73 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges Other service charges and fees Gain on sale of securities Mortgage banking income Insurance and brokerage commissions Loss on sale and write-down of other real estate ) Miscellaneous Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy Other Total non-interest expense Earnings before income taxes Income tax expense Net earnings Dividends and accretion on preferred stock Net earnings available to common shareholders $ Basic net earnings per common share $ Diluted net earnings per common share $ Cash dividends declared per common share $ See accompanying Notes to Consolidated Financial Statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive (Loss) Income Three and Six Months Ended June 30, 2013 and 2012 (Dollars in thousands) Three months ended Six months ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net earnings $ Other comprehensive (loss) income: Unrealized holding (losses) gains on securities available for sale ) ) Reclassification adjustment for gains on securities available for sale included in net earnings ) Total other comprehensive (loss) income, before income taxes ) ) Income tax (benefit) expense related to other comprehensive (loss) income: Unrealized holding (losses) gains on securities available for sale ) ) Reclassification adjustment for gains on securities available for sale included in net earnings ) Total income tax (benefit) expense related to other comprehensive (loss) income ) ) Total other comprehensive (loss) income, net of tax ) ) Total comprehensive (loss) income $ ) ) See accompanying Notes to Consolidated Financial Statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Six Months Ended June 30, 2013 and 2012 (Dollars in thousands) (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, amortization and accretion Provision for loan losses Gain on sale of investment securities ) ) (Gain)/Loss on sale of other real estate )
